DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-135, 143-147, 150, and 152-161 have been previously cancelled.  Claim 136 has been amended.  Claims 136-142, 148-149, 151, and 162-167 are pending in the instant application. The rejection of the pending claims is hereby made non-final.



Response to Remarks

103
Applicant’s arguments and amendments pertaining to the rejection of pending claims 136-142, 148-149, 151 and 162-167 have been considered by the examiner, but are found to be moot in view of the new grounds of rejection presented below

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 136-142, 148-149, 151, and 162-167 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Laracey (US 2011/0251892 A1) in view of Balent  (US 2003/0158796).

As per claims 136, 149, and 151:
Laracey discloses a computer-implemented payment collection method, computer program product, and system comprising, at a server system: 
receiving, from a point-of-sale system, transaction details associated with a first transaction ¶78; storing the received transaction details; associating a transaction token with the stored transaction details ¶79 and 80 “merchant checkout token”; 
sending the transaction token to the point-of-sale system ¶80;
receiving, at the server system, from a customer engagement device, a transaction details request, wherein the transaction details request includes the transaction token ¶79;
sending, from the server system, to the customer engagement device, the stored transaction details associated with the transaction token ¶83 “the checkout token 210 is displayed for scanning, capture, or other entry by a customer using their mobile device 202”;
receiving payment information for the first transaction ¶99 “mobile device 202 receives the transaction details and payment account information from the transaction management system 230”; the payment information comprising an identifier for the customer engagement device other than a mobile phone ¶29 “the choice may be made by the customer's act of scanning, capturing or entering a checkout identifier”; 
validating that the customer engagement device is assigned to the merchant ¶33 “the payment process of the present invention may begin with the customer performing an authentication process to confirm their identity and authority to conduct transactions using the present invention. The authentication process may be performed after, or in some situations, prior to the customer's selection of the mobile payment option at the point of sale”;
determining, based on the payment information and a result of the validating operation, whether payment for the first transaction is authorized ¶110 “at 474, the actual payment credentials are used to obtain payment transaction authorization from the appropriate payment network and/or financial institution”; and 
in accordance with a determination that payment for the first transaction is authorized, sending, to a remote device, a confirmation that payment is authorized ¶144 “transaction confirmation message.” 
Laracey does not appear to explicitly disclose wherein the customer engagement device is assigned to a merchant associated with the point-of-sale system rather than to a customer.  
However Balent discloses a distributed personal automation and shopping system and method, wherein the customer engagement device is assigned to a merchant associated with the point-of-sale system rather than to a customer ¶0035 “ data processor a general or special purposed containing means for input, output, data storage, and capable of specific or programmable data manipulation (e.g. computers from main frames to embedded microprocessors GSET goods, services, events and/or tasks; gouds may also be called: products or items KDED a keyless/mouseless data entry device which is a computers or peripheral device capable of: 1) capturing data encoded or stored in a machine readable symbology or device, or 2) receiving data input without use of a keyboard or mouse; however, some KDED's can keys or pointing devices as a secondary or auxiliary means of capturing or receiving data, and may have a display for user feedback, prompts, etc.”
	The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The examiner submits that the combination of the teaching of the mobile phone payment processing system and method, as disclosed by Laracey and the system and method for managing transactions with a portable computing device as taught by Balent, in order to enable a merchant to more efficiently interact and influence payment selection by a user at a point of sale in a retail location, with a reasonable expectation of success.  As such, the aforementioned combination is found to be obvious to try, given the state of the art at the time of filing.  
	
As per claim 137:
Laracey discloses the method of claim 136, wherein the customer engagement device is distinct from the point-of-sale system and is communicatively coupled to the point-of-sale system (Figure 2). As per claim 138:
Laracey discloses the method of claim 136, wherein the payment information for the first transaction is received from the customer engagement device ¶74 “the application allows the customer to operate their mobile device to quickly and easily conduct payment transactions”. 

As per claim 139:
Laracey discloses the method of claim 136, wherein the received transaction details include at least one of a customer identifier, an item identifier, an item quantity, an item price, and a total amount due ¶165 “detailed transaction information about the purchase transaction, including merchant information and the purchase amount”. As per claim 140:
Laracey discloses the method of claim 136, wherein determining whether payment for the first transaction is authorized includes: sending the payment information to a payment processor; and receiving, from the payment processor, information indicating whether payment for the first transaction is authorized (¶167-168). As per claim 141:
Laracey discloses the method of claim 136, wherein the remote device is the point-of-sale device (Figure 2). As per claim 142:
Laracey discloses the method of claim 136, wherein the remote device is the customer engagement device (Figure 2). 
As per claim 148:
Laracey discloses the method of claim 137, wherein the transaction details request includes at least one of an identifier of the customer engagement device, a location of the customer engagement device, a department identifier of the customer engagement device, and a merchant identifier of the customer engagement device ¶137 “unique merchant identifier which may be used to identify any relevant loyalty, rebate, or other information that may be matched to the present transaction”. 
As per claim 162:
Laracey discloses the server system of claim 151, wherein determining whether payment for the first transaction is authorized includes:
sending the payment information to a payment processor (see at least paragraph [0104]); and
receiving, from the payment processor, information indicating whether payment for the first transaction is authorized (see at least paragraph [0040]).

As per claim 163:
Laracey discloses the server system of claim 151, wherein the transaction token has a format corresponding to a bank card number format (see at least paragraph [0080]).

As per claim 164:
Laracey discloses the method of claim 138, wherein the payment information for the first transaction is not accessed by the point-of-sale system (see at least paragraph [0111]).

As per claim 165:
Laracey discloses the method of claim 138, wherein the transaction token has a format corresponding to a bank card number format (see at least paragraph [0080]).

As per claim 166:
Laracey discloses the non-transitory computer-readable storage medium of claim 149, wherein determining whether payment for the first transaction is authorized includes:
sending the payment information to a payment processor (see at least paragraph [0104]); and
receiving, from the payment processor, information indicating whether payment for the first transaction is authorized (see at least paragraph [0040]).

As per claim 167:
Laracey discloses the non-transitory computer-readable storage medium of claim 149, wherein the transaction token has a format corresponding to a bank card number format (see at least paragraph [0080]).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A. Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687